Case 2:21-cv-00778-TAD-KK Document 73-10 Filed 04/27/21 Page 1 of 6 PageID #: 538




                   EXHIBIT G
Case 2:21-cv-00778-TAD-KK Document 73-10 Filed 04/27/21 Page 2 of 6 PageID #: 539




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

   THE STATE OF LOUISIANA, By and
   through its Attorney General, JEFF
   LANDRY, et al.,                                  Civ. No.:      2:21-cv-00778-TAD-KK
                                 Plaintiffs,
                  v.                                Judge:         Terry A. Doughty

   JOSEPH R. BIDEN, JR., in his official            Mag. Judge:    Kathleen Kay
   capacity as President of the United States, et
   al.,

                                  Defendants,

   and

   HEALTHY GULF, et al.,

                          Intervenor-Defendants.



                          DECLARATION OF JACQUELINE SAVITZ

          I, Jacqueline Savitz, pursuant to the provisions of 28 U.S.C. § 1746, do hereby declare as

  follows:

          1.     I am the Chief Policy Officer for North America at Oceana, Inc. (“Oceana”). I

  have worked with Oceana since 2002 and have been a member of Oceana since December 6,

  2005.

          2.     Oceana is a 501(c)(3) non-profit, international advocacy organization

  headquartered in Washington, D.C. with regional offices located throughout the United States,

  including Juneau, Alaska. Oceana is the largest international advocacy organization dedicated

  solely to ocean conservation, with over 1.2 million members and supporters in the United States,
Case 2:21-cv-00778-TAD-KK Document 73-10 Filed 04/27/21 Page 3 of 6 PageID #: 540




  including nearly 6,000 members in Alaska and over 70,000 members in the states involved in

  this litigation bordering the Gulf of Mexico.

          3.      Oceana’s primary mission is to protect and restore the abundance of our world’s

  oceans by winning science-based policies that stop overfishing, habitat destruction, pollution,

  and the killing of threatened species. Oceana’s Climate and Energy Campaign uses science and

  advocacy to drive policies aimed at stopping climate change, with a focus on preventing offshore

  oil drilling, preventing seismic airgun blasting, and promoting responsible offshore wind energy.

          4.      Oceana’s staff and members are committed to protecting our coasts from the

  dangers of offshore oil drilling. Oceana has been campaigning for clean energy for nearly two

  decades, achieving major victories through legal, policy, and grassroots advocacy.

          5.      Oceana’s staff have put significant resources and effort into advocating for

  permanent protections from offshore oil and gas drilling and supporting the Biden

  Administration’s leasing pause. Oceana works hand in hand with business alliances on the

  Atlantic, Florida Gulf, and Pacific coasts. This work has helped obtain bipartisan opposition to

  offshore oil and gas drilling from more than 380 municipalities and over 2,300 elected local,

  state, and federal officials.

          6.      Oceana also joined litigation challenging incidental harassment authorizations

  issued by the National Marine Fisheries Service for seismic airgun blasting to search the Atlantic

  Ocean for offshore petroleum deposits, a precursor to offshore drilling. This litigation resulted in

  a victory for marine species and the Atlantic coast, with the incidental harassment authorizations

  expiring while the litigation forced the Bureau of Ocean Energy Management to rethink the

  legality of issuing final exploration permits.




                                                   2
Case 2:21-cv-00778-TAD-KK Document 73-10 Filed 04/27/21 Page 4 of 6 PageID #: 541




         7.      In January of 2021, shortly before the leasing was announced, Oceana published a

  report finding that permanent offshore drilling protections could prevent over 19 billion tons of

  greenhouse gas emissions and more than $720 billion in damages to people, property, and the

  environment. 1 Once the Biden Administration announced the leasing pause, Oceana made

  significant efforts to support the leasing pause through media outreach and encouraging our

  partners and supporters to publicly thank President Biden for taking decisive action.

         8.      Oceana’s years of education, outreach, and advocacy have dramatically shifted

  public opinion on offshore oil and gas drilling.

         9.      Oceana’s members have been heavily engaged in opposing offshore oil drilling.

  In 2018, thousands of Oceana members and supporters submitted individual comments opposing

  the inclusion of new lease sales in the Atlantic, Pacific, and Arctic Oceans, as well as the Eastern

  Gulf of Mexico in the 2019–2024 Draft Proposed Outer Continental Shelf Oil and Gas Leasing

  Program. In 2021, over 13,000 members and supporters signed a petition thanking President

  Biden for the leasing pause at issue in this case.

         10.     Oceana’s staff and members use and enjoy the coast and our oceans, including

  through activities like fishing, swimming, snorkeling, scuba diving, boating, and wildlife

  viewing. The health of our oceans is critical to the enjoyment of these activities. Dirty and

  dangerous offshore oil and gas presents risk to coastal and marine environments at every stage of

  development. Through its normal operations, offshore drilling pollutes our coasts and leads to

  hundreds of spills every year, threatening coastal communities that rely on clean air and water,

  including Oceana’s staff and members. The dangers of oil and gas development are evident from

  the BP Deepwater Horizon disaster. An Oceana report from 2020, marking 10 years since the


  1
   See Oceana, Offshore Drilling Fuels the Climate Crisis and Threatens the Economy (Jan. 2021)
  https://usa.oceana.org/sites/default/files/2021/01/27/final_climate_economy_fact_sheet_m1_doi.pdf

                                                       3
Case 2:21-cv-00778-TAD-KK Document 73-10 Filed 04/27/21 Page 5 of 6 PageID #: 542




  disaster, found that the oil spill reduced popular recreational activities, such as boating, fishing,

  and beach visits, which translated to a loss of more than $500 million to the recreational

  industry. 2

          11.    Oceana’s staff and members would also be impacted by the climate change

  impacts of offshore oil and gas leasing and development. Climate change is an existential threat

  to our oceans and the people and communities who depend on them. Human-caused emissions of

  carbon dioxide and other greenhouse gases are causing ocean warming, acidification, oxygen

  loss, and decreased fish production.

          12.    The warming ocean, with increasingly frequent and intense marine heatwaves like

  those recently experienced in the Northeast Pacific and Gulf of Maine will continue to affect

  marine life with impacts to fisheries, food, and human communities. The Gulf of Mexico, where

  a majority of offshore drilling occurs, has also seen the dire impacts of climate change, with

  more frequent and stronger hurricanes, decreases in populations of fish and marine mammals,

  and increases in incidents of red tide.

          13.    Climate change models project significant changes throughout the ocean over the

  coming century with predicted declines in productivity, species range shifts, and habitat loss. For

  example, climate change and warming oceans will be detrimental to kelp forests, eel grass,

  shallow-coral reefs, and cold-water coral ecosystems that are essential habitats for many fish

  populations. Climate change is resulting in increasingly intense and extreme weather, pushing

  dangerous storm surges farther inland and expanding their deadly and costly impact. These




  2
   See Oceana, Hindsight 2020: Lessons We Cannot Ignore From the BP Disaster (Apr. 2020),
  https://usa.oceana.org/sites/default/files/2020/04/14/lessonswecannotignorefromthebpdisaaster_oceanarep
  ort.pdf

                                                    4
Case 2:21-cv-00778-TAD-KK Document 73-10 Filed 04/27/21 Page 6 of 6 PageID #: 543




  impacts from climate change would directly harm Oceana’s staff and members who live near the

  coast, rely on ocean ecosystems for their livelihoods, and use the ocean for recreation.

         14.     Oceana and its staff and members would benefit from the pause on new leasing.

  The pause in new leasing is critical to ensure that the government can take a hard look at all of

  the impacts and opposition to offshore oil and gas drilling. The facts are clear, and once a

  thorough analysis is conducted, it will be clear to the federal government that we cannot afford to

  saddle our nation with additional climate pollution or the unrelenting threat of an oil disaster that

  could devastate our ocean and coastal communities.

         15.     Oceana’s staff and members would be directly harmed if the leasing pause were

  invalidated. The federal government would be forced to carry out leases in offshore waters

  without adequate protective measures or an adequate analysis of the harms posed by additional

  offshore drilling. This would put coastal communities and the marine environment at risk of oil

  spills and the increased impacts of climate change, affecting people, property, and recreational

  opportunities, including for Oceana’s staff and members. Additionally, this may require the

  government to claw back leases it later concludes should not have been sold.

         I declare under penalty of perjury that the foregoing is true and correct.

  Executed on April 20, 2021.

                                                        ______________________
                                                        Jacqueline Savitz




                                                    5
